DETAILED ACTION

Response to Amendment
The Amendment filed 10/20/2021 has been entered.  Claims 1-13 remain pending in the application.  Claims 6-10 and 13 have been withdrawn.  Applicant's amendments to the drawings and specification have overcome the objections previously set forth in the Non-Final Rejection mailed 07/20/2021 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ferry et al. (US 20030162050 A1).
Regarding claim 1, Ferry teaches “a method is provided, comprising the steps of arranging first and second metal pieces in an enclosure, filling the enclosure with an inert gas, heating the enclosure and the first and second pieces of metal, and mechanically pressing the enclosure on a first axis with a force sufficient to cause the first and second pieces of metal to forge-weld together” (which reads upon “a method of producing a patterned composite metal plate, comprising:”, as recited in the instant claim; paragraph [0012]).  Ferry teaches that “the first metal piece may be one of a first 
Regarding claim 2, Ferry teaches the method of claim 1 as stated above.  Ferry teaches “a desired artistic pattern” (paragraph [0024]).  Ferry teaches that “this type of forge-welding has been practiced for many years and is also known in the industry as pattern welding, another common term for this technique is damascened forging, with steel made by this technique being referred to as Damascus steel, and that knife blades made from Damascus steel have been used for many years and are valued for the decorative and artistic qualities, as well as for the high quality of the blade” (paragraph [0006]).  
Regarding claim 3, Ferry teaches the method of claim 1 as stated above.  Ferry teaches that “it may be pressed with sufficient force to reduce the height … with ¼ inch being preferred” (which reads upon “t = 1-15 mm”, as recited in the instant claim; paragraph [0038]; height reads on thickness; ¼ inch is 6.35 mm).  Ferry teaches “a final length of 30-40 inches” (paragraph [0046]; 50mm is about 2 inches).  Ferry teaches that “the chamber 10 has any desired height, width, and length, and that according to one embodiment, the width w is in the range of 1-2 inches” (paragraph [0030]; after rolling, the width will be greater than 1-2 inches).  
Regarding claim 4, Ferry teaches the method of claim 1 as stated above.  Ferry teaches that “the materials used are titanium alloys of various materials and compositions” (which reads upon “Ti”, as recited in the instant claim; paragraph [0033]).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ferry et al. (US 20030162050 A1), as applied to claim 1 above, and further in view of Billgren et al. (US 5,815,790 A).
Regarding claims 5 and 11-12, Ferry teaches the method of claim 1 as stated above.  Ferry teaches that the material is mainly titanium (paragraph [0013]).  Ferry teaches that “it may be used for the handle of a knife” (paragraph [0052]).  Ferry teaches that “knife blades made from Damascus steel have been used for many years and are valued for the decorative and artistic qualities, as well as for the high quality of the blade” (paragraph [0006]).  
Ferry is silent regarding wherein the powders are stainless steel powders, each comprising at least 11 % Cr, or at least 13 % Cr, or cutting the strips into blanks, using the blanks to form at least one knife and etching the knife.  
Billgren is similarly concerned with manufacturing of a composite metal product (title).  Billgren teaches that “at least one of the stainless steel materials consists of powder and that the two stainless steel materials are bonded to form a consolidated body through hot isostatic compaction, so called HIP-ing, at a 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the titanium of Ferry with martensitic stainless steel and austenitic stainless steel, as taught by Billgren to make knife blades from Damascus steel which have been used for many years and are valued for the decorative and artistic qualities, as well as for the high quality of the blade, and to achieve as well functional as decorative effects, i.e. a high edge hardness of a knife in combination with excellent corrosion resistance and toughness of the whole knife blade and at the same time a high aesthetic value through a damascening like pattern.  

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.  Regarding Ferry, Applicant argues that Ferry et al. explicitly describes a metal lamination method and structure that avoids hot isostatic pressing (remarks, page 8).  This is not found convincing because, in at least one embodiment, Ferry teaches that heating and pressing occur simultaneously.  Ferry teaches that “other .  
Regarding Ferry, Applicant argues that the claimed invention requires "providing at least two different metal and/or metal alloy powders (remarks, page 9).  Applicant argues that Ferry et al. does not (remarks, page 9).  Applicant further argues that Instead, Ferry et al. describes methods combining either two solid pieces of metal or combining a solid piece of metal with a powder (see, e.g., Ferry et al. at paragraph [0054]) (remarks, page 9).  This is not found convincing because paragraph [0054] of Ferry teaches that “a different type of metal may also be present in the chamber 10” and that “the powder 84 can be the same type of metal as other metals”:  Accordingly, one of ordinary skill in the art would understand that if the powder is the same type as other metals (plural) and there are more than one type of metal present, there would be more than one type of powder present.  Ferry teaches that “the first and second metal pieces, or the first and second pluralities of metal pieces may be metallurgically dissimilar from each other” (paragraph [0012]).  Ferry teaches that “the first metal piece is one of a plurality of metal pieces in powder form” (claim 5).  
Regarding Billgren, Applicant argues that the Specification of the above-captioned patent application explicitly discusses that Billgren et al. describes a known method for producing a blade (remarks, page 10).  This is not found convincing because it is not relevant.  Applicant argues that as also discussed in the Specification, "all of the above techniques result in damascene patterned objects having a relatively small size, and that the use has therefore been restricted to small sized objects such as knives, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant argues that Ferry et al. not only fails to describe a process that combines two metal powders, Ferry et al. explicitly teaches away from hot isostatic pressing and, therefore, teaches away from the presently claimed invention, and that as a result, the disclosure in Ferry et al. is incompatible with Billgren (remarks, page 11).  This is not found convincing because Ferry does in fact teach more than one type of powder, as stated above, and Ferry teaching heating and pressing simultaneously, as stated above.  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733